ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_05_FR.txt. OPINION INDIVIDUELLE DE M. ONYEAMA
{Traduction}

Je souscris à la conclusion de la Cour lorsqu'elle déciare que la présence
de Afrique du Sud en Namibie est illégale, mais il m’est impossible de la
suivre dans sa façoh d’aborder certains des aspects qu’elle a dû examiner
pour répondre à la question juridique sur laquelle le Conseil de sécurité lui
demandait un avis consultatif. Ces aspects concernent la question de
savoir si la participation d’un membre de la Cour à la présente affaire
devait être exclue, le choix d’un juge ad hoc, la compétence de la Cour
pour examiner la validité formelle et intrinsèque de résolutions et décisions
de l’Assemblée générale et du Conseil de sécurité, et l’effet de la résolution
276 (1970) du Conseil de sécurité.

#
* *

En réponse à lobjection soulevée par l’Afrique du Sud au sujet de la
participation à la présente affaire de certains membres de la Cour, il ne me
parait pas suffisant de dire, dans le cas d’un des juges mis en cause, sur
lequel porte l’ordonnance de rejet n° 3 du 26 janvier 1971, que c’est comme
représentant de son gouvernement que ce juge s’est livré, aux Nations
Unies, aux activités qui ont motivé l’objection.

À mon avis, les mots «ou à tout autre titre », qui figurent à l’article 17,
paragraphe 2, du Statut, sont d’une portée suffisamment large pour
englober les activités, aux Nations Unies, de membres de délégations
nationales qui deviennent ultérieurement membres de la Cour.

Chaque cas d'espèce doit être examiné compte tenu des circonstances
qui lui sont propres; il est impossible d’énoncer une règle générale. En
l'occurrence, le juge visé a, comme membre d’une délégation nationale
auprès des Nations Unies, pris une part active à la rédaction d’une
résolution qui se rapportait à la résolution 2145 (XXI) de l’Assemblée
générale et qui, selon moi, joue un rôle critique dans la présente procédure.

L'importance de la résolution dont il s’agit (la résolution 246 (1968) du
Conseil de sécurité) et sa pertinence en l’espèce sont attestées par le fait
qu’elle est au nombre des documents pouvant servir à élucider la question
qui ont été transmis à la Cour, et que la Cour elle-même a cru devoir en
faire mention comme constituant l’un des éléments de la réponse du
Conseil de sécurité à l’appel de l’Assemblée générale, qui avait demandé
son concours pour obtenir que l'Afrique du Sud se retire du territoire.

126
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 139

Il m’a semblé que les circonstances étaient telles que le juge visé n’aurait
pas dû participer à l'élaboration de l’avis, et je n’ai donc pas souscrit à
l'ordonnance n° 3.

%
* *

On sait qu’au début de la présente instance, la République sud-africaine
a demandé à être autorisée à désigner un juge ad hoc en application de
l’article 83 du Règlement de la Cour, aux termes duquel:

«Si l'avis consultatif est demandé au sujet d’une question juridique
actuellement pendante entre deux ou plusieurs Etats, l’article 31 du
Statut est applicable, ainsi que les dispositions du présent Règlement
qui pourvoient à l'application de cet article. »

J’estime avec la majorité de la Cour et pour les motifs qu’elle expose
qu’il n’est pas demandé à la Cour de donner un avis sur une question
juridique actuellement pendante entre l'Afrique du Sud et un autre ou
d’autres Etats mais, étant donné le pouvoir discrétionnaire très étendu
que l’article 68 de son Statut confère à la Cour, l’inapplicabilité de l’article
83 du Règlement, à mon sens, ne règle pas la question. Selon moi, l’article
83 du Règlement envisage une situation dans laquelle l’article 31 du
Statut doit s'appliquer, mais cela n’épuise pas les possibilités de
désigner un juge ad hoc en matière consultative, pas plus que cela ne
limite ou n’épuise le pouvoir discrétionnaire que confère à la Cour
l’article 68 de son Statut et qui lui permet de s’inspirer des dispositions
de l’article 31 du Statut «dans la mesure où elle les reconnaîtra appli-
cables ».

On a dit que la Cour ne saurait exercer ce pouvoir discrétionnaire pour
autoriser la désignation d’un juge ad hoc parce que l’article 31 du Statut
vise des « parties » et qu’il n’y a pas à proprement parler de « parties » dans
une procédure consultative, mais cela ne me paraît pas une objection
valable, vu que Particle 83 du Règlement de la Cour rend expressément
l’article 31 du Statut applicable aux avis consultatifs et reconnaît donc par
là que, même s’il n’y a pas de parties dans une procédure consultative,
des juges ad hoc peuvent être désignés aux fins de ces procédures dans les
conditions définies par l’article. Le pouvoir discrétionnaire de la Cour
n'aurait aucune réalité s’il ne pouvait être exercé pour autoriser la dési-
gnation d’un juge ad hoc dans des circonstances qui n’entrent pas dans
le cadre de l’article 83 du Règlement mais dans lesquelles la Cour estime
devoir exercer ce pouvoir dans l'intérêt de la justice.

C’est la première fois depuis que la Cour actuelle existe qu’on reven-
dique le droit de désigner un juge ad hoc dans une procédure consultative.
La présente requête pour avis consultatif commence par donner à
entendre que la présence continue de l’Afrique du Sud en Namibie,
nonobstant la résolution 276 (1970) du Conseil de sécurité, crée certaines

127
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 140

conséquences juridiques pour les Etats, parce qu’elle serait, par hypothèse,
contraire au droit international. Les comptes rendus des débats qui se
sont déroulés au comité ad hoc du Conseil de sécurité comme au Conseil
de sécurité lui-même pour aboutir au dépôt de cette requête, et certaines
des thèses défendues devant la Cour, soit dans les exposés écrits, soit au
cours de la procédure orale, font apparaître sans doute possible que
l'Afrique du Sud était accusée de violer certaines au moins de ses obliga-
tions internationales; et la requête procède du désir manifeste de tirer
toutes les conséquences de la cessation du mandat de l’Afrique du Sud
pour le Sud-Ouest africain et d'éliminer son administration du territoire.

Ces faits montrent clairement que la demande d’avis consultatif mettait
directement en jeu des intérêts spéciaux d'importance capitale pour
l'Afrique du Sud et c’est là, selon moi, un élément que la Cour aurait dû
prendre en considération pour décider, dans l'exercice du pouvoir
discrétionnaire qu’elle tient de l’article 68 de son Statut, s’il fallait ou non
autoriser l’Afrique du Sud à désigner un juge ad hoc.

A mon avis, donc, l'intérêt particulier de l’Afrique du Sud en l'espèce
aurait dû paraître déterminant à la Cour et, non seulement pour que
justice soit faite mais pour qu’elle le soit manifestement, la Cour aurait dû,
dans lexercice de son pouvoir discrétionnaire, faire droit à la demande
de désignation d’un juge ad hoc présentée par l'Afrique du Sud.

Je n’oublie pas qu’aux fins de la procédure consultative de 1950, qui
portait sur une question juridique abstraite concernant le Statut inter-
national du Sud-Ouest africain, Y Afrique du Sud, qui s’était enquise, à
titre préliminaire, de son droit de désigner un juge ad hoc, n’a pas poussé
cette démarche plus loin et n’a pas présenté de demande officielle dans ce
sens, et je n’oublie pas non plus qu’aux fins de l’avis dont il s’agit l'Afrique
du Sud n’a pas désigné de juge ad hoc. Mais les circonstances et les ques-
tions juridiques sur lesquelles l’avis était demandé différaient entièrement
de ce qu’elles sont à présent et il ne me paraît pas légitime de tirer du fait
que l’Afrique du Sud n’a pas insisté pour que soit désigné un juge ad hoc
en 1950 et qu'aucun juge ad hoc n’a été, alors, effectivement désigné, des
conclusions défavorables à la demande de |’ Afrique du Sud en la présente
instance. Rien de ce qui s’est passé à cet égard en 1950 ne saurait interdire
de demander la désignation d’un juge ad hoc dans une procédure consul-
tative ultérieure, et pareille demande doit être examinée compte tenu de
la nature des questions juridiques posées à la Cour et des circonstances
existant au moment où la demande est faite.

La pratique de la Cour permanente de Justice internationale concernant
la désignation de juges ad hoc en matière consultative, que traduit
lordonnance rendue le 31 octobre 1935 : en l'affaire de la Compatibilité
de certains décrets-lois dantzikois avec la constitution de la Ville libre, ne
me paraît pas pouvoir guider la Cour en la présente espèce, étant donné
le caractère entièrement différent de la question posée et le fait que les

1 C.PJ.I. série A]B n° 65, annexe 1, p. 69-71.
128
NAMIBIE (S.-O, AFRICAIN) (OP. IND. ONYEAMA) 141

Statuts et Règlements des deux Cours ne sont pas identiques. Le Statut
de la Cour permanente en vigueur en 1935 ne contenait rien d’équivalent
à l’article 68 du Statut actuel qui, selon moi, constitue la disposition
applicable et celle qui intéresse la question du pouvoir discrétionnaire de
la Cour dans le domaine considéré.

Eu égard à la décision obligatoire par laquelle la Cour, à la majorité
de ses mémbres, a refusé de faire droit en la présente instance à la demande
de désignation d’un juge ad hoc, il devient inutile d'examiner la question
de la composition de la Cour à ce sujet.

*
* *

A la base des résolutions que le Conseil de sécurité a adoptées sur la
Namibie et qui intéressent la question juridique sur laquelle l’avis consul-
tatif de la Cour est demandé, on trouve la résolution 2145 (XXI) de
l’Assemblée générale, en date du 27 octobre 1966, par laquelle l’Assemblée
générale a décidé que «le mandat confié à Sa Majesté britannique pour
être exercé en son nom par le Gouvernement de l’Union sud-africaine
est ... terminé, que l’Afrique du Sud n’a aucun autre droit d’administrer
le territoire et que désormais le Sud-Ouest africain relève directement de
la responsabilité de l'Organisation des Nations Unies ».

Au cours du débat qui s’est déroulé au Conseil de sécurité sur le
rapport déposé par ie sous-comité ad hoc qui avait été créé conformément
à la résolution 276 (1970) du Conseil, le représentant du Népal a dit, au
sujet du projet de résolution tendant à ce que le Conseil de sécurité
demande à la Cour de rendre un avis consultatif sur la question dont la
Cour a en définitive été saisie:

«En votant pour le projet de résolution, nous estimons que la
Cour internationale devra limiter strictement la portée de son avis
consultatif à la question qui lui est posée, sans se pencher sur la
légalité ou la validité des résolutions adoptées tant par l’Assemblée
générale que par le Conseil de sécurité. »

Le représentant de la Syrie, de son côté, s’est exprimé en ces termes:

« La Cour internationale de Justice, nous le voyons dans le projet
de résolution, n’est pas invitée à se prononcer sur le statut même de
la Namibie; elle est priée plutôt de préciser l’étendue des moyens
dont les Etats disposent en droit pour édifier un mur d’opposition
juridique à l’occupation de la Namibie par le Gouvernement de
l'Afrique du Sud. »

En exposant l'attitude de la délégation zambienne sur le projet de résolu-
tion, le représentant de la Zambie a déclaré notamment:

« Nous avons tenu compte des considérations suivantes:

129
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 142

c) que l'énoncé juridique de la question est suffisamment explicite
pour obtenir de la Cour une opinion claire qui serait politique-
ment acceptable;

d) que nous appréhendons que la Cour, dans son avis, n’émette des
doutes au sujet des résolutions 2145 (XXI) et 2248 (S-V) de
FAssemblée générale. »

Une proposition tendant à supprimer dans le projet de résolution les
mots «nonobstant la résolution 276 (1970) du Conseil de sécurité» n’a
pas abouti, et la résolution tendant à demander à la Cour un avis consul-
tatif a été adoptée en définitive.

Expliquant le vote de la délégation française sur les différentes résolu-
tions, le représentant de la France a dit notamment:

«nous avons accueilli avec le plus grand intérêt l'initiative de la
Finlande tendant à solliciter sur la question un avis consultatif de la
Cour internationale de Justice. Certes, on peut regretter la formula-
tion, imparfaite à notre sens, de la demande adressée à la Cour. En
effet, il conviendrait selon nous, sans paraître préjuger l’avis de celle-
ci, de laisser aux juges de La Haye la faculté de s’interroger effective-
ment sur les fondements juridiques de la révocation du Mandat. »

Et le représentant du Royaume-Uni à dit, au sujet de l’attitude de sa
délégation:

«AU sous-comité ad hoc, le représentant du Royaume-Uni a
expliqué que mon gouvernement était disposé à envisager de deman-
der un avis consultatif à la Cour internationale de Justice. Il a,
cependant, ajouté que notre appui dépendait de la présentation à la
Cour internationale de Justice de la question du statut du Sud-Ouest
africain dans son ensemble. La demande, telle qu’elle est rédigée ici,
ne semble pas aller dans ce sens. »

Dans certains des exposés écrits présentés à la Cour, et pendant la
procédure orale, des arguments ont été avancés qui tendraient à dénier à
la Cour le droit d'examiner la validité de résolutions de l’Assemblée
générale et du Conseil de sécurité qui ont une incidence sur la question
posée et dont l’examen serait utile pour élucider convenablement le
problème.

Dans son exposé écrit, le Secrétaire général a dit notamment:

«12. On a montré que, lorsqu'il a formulé la question dont la Cour
est maintenant saisie, le Conseil de sécurité a employé les termes
«la présence continue de l’Afrique du Sud en Namibie, nonobstant
la résolution 276 (1970) du Conseil de sécurité» pour dénoter la
présence de l’Afrique du Sud après qu'il a été mis fin au mandat et
que l’Afrique du Sud a cessé d’avoir le droit d’être présente en
tant que Puissance mandataire. »

130
NAMIBIE (S.-O, AFRICAIN) (OP. IND. ONYEAMA) 143

Il serait fastidieux de reproduire ici toutes les thèses, écrites et orales,
exposées devant la Cour et tendant à ce que la Cour se borne à accepter,
sans aucun examen critique, la validité juridique des résolutions et déci-
sions de l’Assemblée générale et du Conseil de sécurité qui intéressent
directement la question sur laquelle Pavis est demandé; il suffira de
rappeler qu’un certain nombre de représentants se sont exprimés dans ce
sens. La Cour avait donc à décider si elle était ou non compétente pour
étudier les résolutions et les décisions de l’Assemblée générale et du
Conseil de sécurité qui sont pertinentes par rapport à la question posée,
de manière à établir si ces textes sont conformes à la Charte des Nations
Unies et, par suite, s’ils sont valides.

Sur ce point, la Cour dit ceci:

«89. Il est évident que la Cour n’a pas de pouvoirs de contrôle
judiciaire ni d’appel en ce qui concerne les décisions prises par les
organes des Nations Unies dont il s’agit. Ce n’est pas sur la validité
de la résolution 2145 (XXT) de l’Assemblée générale ou des résolu-
tions connexes du Conseil de sécurité ni sur leur conformité avec ia
Charte que porte la demande d’avis consultatif. Cependant, dans
l'exercice de sa fonction judiciaire et puisque des objections ont
été formulées, la Cour examinera ces objections dans son exposé
des motifs, avant de se prononcer sur les conséquences juridiques
découlant de ces résolutions. »

A mon avis, si l’on aborde ainsi la question de la compétence de la Cour
pour étudier les décisions et résolutions de l’Assemblée générale et du
Conseil de sécurité qui traitent de problèmes dont elles est saisie, et pour
se prononcer à leur sujet, on ne peut pas y répondre d’une manière
suffisamment nette.

La Cour a été créée comme organe judiciaire principal des Nations
Unies et, à ce titre, elle statue sur les différends entre Etats dont elle peut
valablement connaître. Elle est autorisée par la Charte et par le Statut à
donner des avis consultatifs sur des questions juridiques à l’Assemblée
générale, au Conseil de sécurité, à d’autres organes des Nations Unies et à
des institutions spécialisées.

Dans l'exercice de ses fonctions, la Cour est pleinement indépendante
des autres organes des Nations Unies; elle n’est nullement tenue d'émettre
un arrêt ou un avis qui soit «politiquement acceptable »; ce n’est pas là
son rôle. Sa mission, pour reprendre les termes de l’article 38 du Statut,
est de se prononcer «conformément au droit international ».

Les pouvoirs de la Cour sont clairement définis par son Statut, et il
n'entre pas dans ces pouvoirs d’exercer un contrôle sur les décisions
d’autres organes des Nations Unies; mais lorsque, comme c’est le cas en
l’espèce, les décisions de ces organes intéressent une affaire dont la Cour
est dûment saisie, et Jorsqu’il est impossible de rendre un arrêt ou un avis

131
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 144

bien fondé sans examiner la validité de ces décisions, la Cour ne peut
éviter cet examen sans abdiquer son rôle d’organe judiciaire.

Dans la question posée à la Cour, il ne lui est pas explicitement demandé
de dire si, à son avis, la résolution 2145 (XXI) de l’Assemblée générale
est ou non valide, mais les «conséquences juridiques » qu’il est demandé
à la Cour de définir présupposent cette validité. Si la Cour devait accepter
ce postulat sans autre examen, elle courrait le risque/de rendre un avis
fondé sur des prémisses erronées. La question posée elle-même n’exclut
pas explicitement la possibilité de se pencher sur la validité de cette
résolution et d’autres résolutions connexes; et, puisqu'il est déjà arrivé à
la Cour de modifier et d'interpréter les questions qui lui étaient soumises,
on ne saurait supposer que le Conseil de sécurité entendait entraver la
Cour dans son examen de la question sur laquelle il demandait lui-même
un avis consultatif; il faudrait une stipulation des plus formelles pour
établir que l'intention était effectivement de limiter ainsi la portée de
l'examen de la Cour.

Je ne vois pas qu'il soit compatible avec la fonction judiciaire de la
Cour d’énoncer les conséquences d’actes dont la validité serait tenue pour
acquise, sans que la Cour se soit assurée elle-même de leur origine licite.
Pour moi donc, et qu’il y ait eu ou non des objections, la Cour avait le
devoir d'examiner la résolution 2145 (XXI) de l’Assemblée générale pour
en apprécier la valeur juridique; elle avait en outre celui d’examiner aux
mêmes fins toutes les résolutions pertinentes du Conseil de sécurité.

Je ne trouve rien dans l'énoncé de la présente requête qui exclue l’exa-
men de la validité de toutes les résolutions pertinentes. Les mots «no-
nobstant la résolution 276 (1970) du Conseil de sécurité » supposent, me
semble-t-il, que pour Je Conseil de sécurité la résolution 276 (1970) a
valablement créé une situation telle que la présence continue de l’ Afrique
du Sud en Namibie crée pour les Etats des conséquences juridiques; mais,
à mon avis, cette formule ne contraint pas la Cour à faire le même postulat
ni à l’accepter sans autre examen. .

j'estime pour ma part concluant le principe énoncé à ce sujet par la
Cour dans l'affaire relative à Certaines dépenses des Nations Unies (C.I.J.
Recueil 1962, p. 157):

«la Cour doit avoir la pleine liberté d'examiner tous les éléments dont
elle dispose pour se faire une opinion sur une question qui lui est posée
en vue d’un avis consultatif» (les italiques sont de nous).

Lorsque la question posée à la Cour est formulée de telle sorte que la
Cour ne pourrait pas s'acquitter convenablement de sa fonction judiciaire,
qui est d’étudier à fond tous les éléments pertinents, ou lorsque, pour tou-
te autre raison, la Cour ne jouit pas de la liberté totale 4 laquelle elle a
droit pour étudier la question qui lui est posée, son pouvoir discrétion-
naire de rendre ou de ne pas rendre un avis la protége du risque d’émettre

132
NAMIBIE (S.-O, AFRICAIN) (OP. IND. ONYEAMA) 145

un avis éventuellement fondé sur des hypothèses erronées ou des éléments
incomplets.

Je conclus qu’en la présente instance, la Cour avait le devoir d’examiner
toutes les résolutions de l’Assemblée générale et du Conseil de sécurité
intéressant la question qui lui est posée, que ces résolutions aient ou non
suscité des objections, pour se prononcer sur leur validité et sur leur effet,
afin de pouvoir émettre finalement un avis satisfaisant.

*
* *

Dans les avis consultatifs qu’elle a rendus en 1950, 1955 et 1956 à
propos du Sud-Ouest africain et dans son arrêt du 21 décembre 1962
concernant la première phase des affaires opposant l'Ethiopie et le
Libéria à l'Afrique du Sud, la Cour a établi que le mandat pour le Sud-
Ouest africain avait survécu à la Société des Nations et que la surveillance
de l'administration du mandat était dévolue aux Nations Unies. La Cour
a également conclu au maintien de l’obligatiôn qui incombait à l’ Afrique
du Sud de communiquer à l’Assemblée générale des rapports relatifs à
son administration du territoire sous mandat.

La question de savoir si la Société des Nations pouvait unilatéralement
mettre fin au mandat ou le révoquer contre la volonté de la puissance
mandataire n’a pas soulevé de problème pratique du temps de la Société
des Nations, mais les membres de la Commission permanente des man-
dats et certains des juristes internationaux qui ont étudié la question sur
le plan théorique n’ont pas mis en doute que si un mandataire se rendait
coupable de violations graves et répétées des dispositions du mandat, la
Société des Nations pourrait révoquer celui-ci.

On a dit que le pouvoir de révocation tenait à l’essence même de la
fonction de surveillance, et que le droit qu’avait la Société des Nations
de désigner un nouveau mandataire au cas où l’un des mandataires
existants cesserait d’exercer ses fonctions, ou d’écarter un mandataire,
était implicite dans l'affirmation, contenue dans le Pacte, que les manda-
taires agiraient «au nom de la Société». (Voir Quincy Wright, Mandates
Under the League of Nations, 1930, p. 440-441.)

A sa session de 1931, tenue à Cambridge, l’Institut de droit international
a étudié la question des mandats et a adopté une résolution contenant
notamment les clauses suivantes:

«Les fonctions de PEtat mandataire prennent fin par démission
ou révocation du mandataire, par les modes habituels d’expiration
des engagements internationaux et aussi par abrogation du mandat
et reconnaissance de la collectivité sous mandat comme indépen-
dante.

La démission n’a d’effet qu’à partir de la date fixée par le Conseil
de la SdN pour éviter toute interruption dans l’assistance donnée
aux collectivités sous mandat,

133
NAMIBIE (S.-0. AFRICAIN) (OP. IND. ONYEAMA) 146

La révocation de l'Etat mandataire et l’abrogation du mandat
sont décidées par le Conseil de la SAN...»

Etant donné le fort courant d'opinion qui existait alors parmi les juristes
internationaux, et en me plaçant sur le terrain du sens commun, je pense
qu’il ne fait pas de doute que la Société des Nations, agissant par l’inter-
médiaire du Conseil, possédait — ce qui était indispensable pour l’exer-
cice de ses fonctions de surveillance — le pouvoir de révoquer ou d’abro-
ger unilatéralement un mandat administré en son nom, lorsque l'Etat
auquel le mandat avait été confié se rendait coupable d’une violation
grave de ses obligations aux termes du mandat.

L'opinion contraire supposerait qu’un mandat, et surtout un mandat
de la catégorie C comme celui dont il s’agit en l’espèce, ne pouvait
jamais être révoqué et que, malgré la sollicitude qu’ils affichaient pour le
principe de non-annexion, le bien-être des populations du territoire sous
mandat et la mission sacrée de civilisation, les Principales Puissances
alliées et associées et les autres Membres de la Société des Nations avaient
en réalité, sous le couvert de belles promesses, permis l’annexion perpé-
tuelle des territoires sous mandat et l’assujettissement de leurs peuples
à la domination arbitraire de la puissance mandataire, sans espoir de
délivrance ou d’autodétermination future. S’il en avait été ainsi, la
«mission sacrée de civilisation » n'aurait eu aucun sens. L'évolution suivie
en fait par le régime des mandats à l’époque de la SdN et après 1946
s'inscrit en faux contre cette opinion, qui doit donc être rejetée.

Dans son avis consultatif sur le Statut international du Sud-Ouest
africain, et pour les motifs qui y sont indiqués, la Cour est parvenue à la
conclusion

«que l’Assemblée générale des Nations Unies est fondée en droit à
exercer les fonctions de surveillance qu’exerçait précédemment la
Société des Nations en ce qui concerne l’administration du territoire
et que l’Union sud-africaine a l’obligation de se prêter à la surveil-
lance de l’Assemblée générale et de lui soumettre des rapports
annuels » (C.I.J. Recueil 1950, p. 137).

La dévolution des pouvoirs de surveillance du Conseil de la Société
des Nations à l’Assemblée générale des Nations Unies a investi celle-ci
des droits, devoirs et obligations associés à ces pouvoirs, y compris le
droit d’abroger ou de révoquer unilatéralement le mandat pour cause de
violation grave commise par la puissance mandataire.

Il s’agit là d’un pouvoir que l’Assemblée générale possède en raison du
contrôle qu’elle exerce sur les mandats et il constitue, à mon avis, un
pouvoir sui generis, qui n'est pas limité par l’article 10 de la Charte.

Il s'ensuit que lorsque l’Assemblée a adopté la résolution 2145 (XXI)
l'organe compétent des Nations Unies a impérativement mis fin au
mandat et qu'à partir de ce moment l’Afrique du Sud n’avait plus le

134
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 147

droit d’administrer le territoire du Sud-Ouest africain. La décision de
l'Assemblée générale a été portée à l'attention du Conseil de sécurité
mais, selon moi, elle constituait déjà en soi une décision effective et
obligatoire.

Il me semble que les conséquences juridiques pour les Etats découlent
du fait que l'Afrique du Sud s’est refusée à appliquer la résolution 2145
(XX[D) et à évacuer le territoire, ainsi que de sa présence continue dans le
territoire contre ia volonté des Nations Unies, et non de la résolution
276 (1970) qui n’a pas été instrument par lequel il a été mis fin à Pad-
ministration sud-africaine du territoire sous mandat. Les dispositions
de la résolution 276 (1970) propres à créer des obligations légales sont
les paragraphes 2 et 5 du dispositif, qui sont libellés comme suit:

«Le Conseil de sécurité,

2. Déclare que la présence continue des autorités sud-africaines
en Namibie est illégale et qu’en conséquence toutes les mesures
prises par le Gouvernement sud-africain au nom de la Namibie
ou en ce qui la concerne après la cessation du Mandat sont illégales
et invalides;

5. Demande à tous les Etats, en particulier ceux qui ont des in-
térêts économiques et autres en Namibie, de s’abstenir de toutes
relations avec le Gouvernement sud-africain qui sont incompatibles
avec le paragraphe 2 du dispositif de la présente résolution. »

En soi, l'affirmation de l’illégalité de la présence continue de l’Afrique
du Sud en Namibie ne rendait pas cette présence illégale; elle cons-
tituait, selon moi, une déclaration par laquelle le Conseil de sécurité
appréciait, sur le plan juridique, le caractére de la situation née du fait
que l’Afrique du Sud n’avait pas obtempéré à la résolution de l’Assem-
blée générale; cette déclaration n’engageait pas un Membre des Nations
Unies ayant une opinion différente. II s’agissait en effet d’une constatation
juridique, et il est douteux que la Charte confère au Conseil de sécurité
le pouvoir de procéder à une telle constatation, sauf dans quelques cas
bien définis qui sont sans intérêt ici. Comme le paragraphe 2, à mon
avis, ne crée aucune obligation juridique qui lierait les Etats, il s’ensuit
que le paragraphe 5 est également insuffisant pour fonder des obligations
ou emporter des conséquences juridiques.

Cela n’épuise cependant pas la question, car la résolution 276 (1970)
«réaffirmait » la résolution 2145 (XXI) de l’Assemblée générale en date
du 27 octobre 1966 «par laquelle les Nations Unies ont décidé que le
Mandat sur le Sud-Ouest africain était terminé et ont assumé la respon-
sabilité directe du territoire jusqu’à son indépendance »; elle réaffirmait
en outre

135
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 148

«la résolution 264 (1969) du Conseil de sécurité, dans laquelle ce
dernier a reconnu qu’il avait été mis fin au Mandat et a demandé
au Gouvernement sud-africain de retirer immédiatement son ad-
ministration du territoire» (voir les deuxième et troisième alinéas
du préambule de la résolution 276 (1970)).

Cette résolution reprenait ainsi la résolution 2145 (XXT) de l'Assemblée
générale.

Il faut donc comprendre que la question portée devant la Cour a pour
objet d'obtenir un avis consultatif sur les conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie après
que les Nations Unies eurent dûment mis fin au mandat sur le Sud-Ouest
africain. Selon moi, l’expression « nonobstant la résolution 276 (1970)
du Conseil de sécurité » n’affecte pas la portée de la question.

En l'espèce, les conséquences juridiques pour les Etats sont celles qui
découlent automatiquement, en droit international, du fait du maintien
illicite de la présence de l'Afrique du Sud en Namibie, et ne s’étendent pas,
à mon sens, aux mesures d’exécution qui pourront ou non être prises par
les Etats agissant individuellement, ou collectivement par les Nations
Unies, en vue de faire partir l’Afrique du Sud du territoire ou d’affirmer
l'autorité des Nations Unies sur celui-ci, à défaut de dispositions conven-
tionnelles ou d’une règle de droit international coutumier appelant
l'adoption de telles mesures. Ces conséquences sont les suivantes:

1. L'Afrique du Sud a l’obligation juridique de cesser son occupation
illicite en mettant fin à sa présence et en retirant son administration de la
Namibie, mais tant qu’elle reste dans le territoire elle est tenue d’agir
conformément aux obligations qui lui incombent aux termes du mandat
et de la Charte.

2. Une obligation de non-reconnaissance s'impose à tous les autres
Etats; ce qui veut dire que tous les Etats sont tenus de ne reconnaître à
l'Afrique du Sud aucun titre juridique l’autorisant à demeurer en
Namibie ou à maintenir son appareil administratif dans ce territoire. Ils
sont tenus de ne rien faire qui puisse faciliter le maintien de la présence
illicite de l’Afrique du Sud ou de son administration dans le territoire
de la Namibie.

3. Si le Conseil de sécurité décide de prendre des mesures concernant
la Namibie au titre des responsabilités qui lui incombent en matière de
maintien de la paix et de la sécurité internationales, tous les Etats
Membres des Nations Unies devront accepter et appliquer toutes déci-
sions adoptées conformément à la Charte; mais encore que la décision
du Conseil de sécurité de prendre de telles mesures puisse être une con-
séquence de la présence continue de l’Afrique du Sud en Namibie,
Vobligation d’accepter et d’appliquer cette décision est une obligation
qui s’impose aux Etats comme Membres des Nations Unies; ce n’est
pas pour eux une conséquence juridique directe de la présence continue
de l’Afrique du Sud en Namibie. C’est pourquoi j’estime que la Cour ne

136
NAMIBIE (S.-O. AFRICAIN) (OP. IND. ONYEAMA) 149

saurait dresser la liste des conséquences juridiques pour les Etats et
qu’il faut laisser au Conseil de sécurité le soin de décider quelles mesures
d'exécution il compte prendre en application de la Charte.

*
* *

Je regrette de ne pas partager les vues de la Cour au sujet de la portée
de la doctrine de non-reconnaissance dont, si je ne me trompe, les sous-
paragraphes 2 et 3 du paragraphe 133 de l’avis étaient censés s’inspirer.
Je n’ai malheureusement pas pu voter en faveur de ces deux sous-para-
graphes. Selon moi, les effets de la doctrine de non-reconnaissance en
l'espèce sont correctement exposés au paragraphe 119 de l’avis, mais
les sous-paragraphes 2 et 3 du paragraphe 133 semblent attribuer à cette
doctrine une portée trop large. Je conviens, certes, que les Etats ont
l'obligation de ne pas reconnaître la légalité de la présence de l’Afrique
du Sud en Namibie et de son administration de la Namibie; mais je ne
considère pas que cette obligation entraîne forcément celle de refuser de
reconnaître la validité des mesures prises par l’Afrique du Sud au nom
de la Namibie ou en ce qui la concerne, étant donné que l’administration
sud-africaine en Namibie, bien qu’illégale, demeure le gouvernement de
facto du territoire.

Les Etats qui ne sont pas membres des Nations Unies n’ont aucune
obligation de prêter assistance à l'Organisation sauf dans la mesure
prévue à l’article 2, paragraphe 6, de la Charte, et en vertu de cet article
c’est à l'Organisation qu'il appartient de faire en sorte que les Etats
agissent conformément aux principes énoncés au chapitre premier de la
Charte.

(Signé) Charles D. ONYEAMA.

137
